Case 20-40074-JMM         Doc 61    Filed 06/24/20 Entered 06/24/20 08:31:59             Desc Main
                                   Document      Page 1 of 3
GARY L. RAINSDON, TRUSTEE
P.O. BOX 506
TWIN FALLS, ID 83303
PHONE: (208) 734-1180
FAX: (208) 734-2783
trustee@filertel.com

                         UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF IDAHO
In Re:
                                      )       CHAPTER 7
MIKE TERANCE TRACY and                )
                                      )       CASE NO. 20-40074-JMM
JULIA SCYSILLIA NELSIONI,             )
                                      )
                       Debtors.       )

                        Motion for Turnover of Property and Records
                      Notice of Motion for Turnover of Property and Records
                           and Opportunity to Object and for a Hearing

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within twenty-one (21) days of the date of service of
this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice
or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.

         COMES NOW, Gary L. Rainsdon, the Trustee in the above-entitled matter and moves

this Court pursuant to 11 USC §§ 542 and 521(a)(4), for an order directing the Debtors to

surrender the following property and records, to-wit:

         1. Documentation of all letters and communications, regarding the discontinuation of

            Mike Tracy acting as Julia Nelsioni’s caregiver.

         2. Updated address and phone number for Julia Nelsioni, in Katy, Texas.

         3. Correct mailing address for both Debtors.

         4. Address and phone number for Julia Nelsioni’s daughter, Nicole Maden.
Motion for Turnover                                                                                  1
Case 20-40074-JMM        Doc 61   Filed 06/24/20 Entered 06/24/20 08:31:59            Desc Main
                                 Document         Page 2 of 3
       5. All documents relating to civil lawsuit, Care credit vs. Julia tracy.

       The Trustee requested the above items at the continued Meeting of Creditors held May 4,

2020, and May 26, 2020. Trustee makes said motion upon the grounds and for the reasons that

said property is property of the bankruptcy estate and the Debtors have not provided the

requested items to Trustee.

       Dated this: June 24, 2020



                                                                  /s/
                                                                Gary L. Rainsdon, Trustee




Motion for Turnover                                                                           2
Case 20-40074-JMM        Doc 61    Filed 06/24/20 Entered 06/24/20 08:31:59           Desc Main
                                  Document      Page 3 of 3
                                CERTIFICATE OF MAILING

       I HEREBY CERTIFY that on June 24, 2020, I filed the foregoing electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

   •   ASchild Atlas Acquisitions LLC bk@atlasacq.com
   •   John O Avery
       ch@averylaw.net;twinfalls@averylaw.net;ryan@averylaw.net;averybklaw@gmail.com;b
       oise@averylaw.net;pocatello@averylaw.net;lawar78055@notify.bestcase.com
   •   Paul Ross paul@idbankruptcylaw.com
   •   Lewis Nishioka Stoddard lewis@hwmlawfirm.com,
       judianne@ecf.courtdrive.com;meghan@hwmlawfirm.com
   •   US Trustee ustp.region18.bs.ecf@usdoj.gov

      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non- CM/ECF Registered Participants in the manner indicated:
      Via First Class mail, postage prepaid addressed as follows:

       Capital One Auto Finance, a division of Capital One, N.A.
       c/o AIS Portfolio Services, LP
       4515 N Santa Fe Ave. Dept. APS
       Oklahoma City, OK 73118

       PRA Receivables Management, LLC               Mike Terance Tracy
       PO Box 41021                                  Julia Scysillia Nelsioni
       Norfolk, VA 23541                             1467 S. 2175 E.
                                                     Malta, ID 83342

       Additionally, a copy of the foregoing was served on the below identified parties, from the
mailing matrix obtained by the court website, by first class mail, postage prepaid:

              None

       Via certified mail, return receipt requested, addressed as follows:

              None



                                                              By:           /s/
                                                                    Gary L. Rainsdon, Trustee




Motion for Turnover                                                                             3
